Citation Nr: 1503277	
Decision Date: 01/23/15    Archive Date: 01/27/15

DOCKET NO.  09-36 174	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an initial rating greater than 10 percent for gastroesophageal reflux disease (GERD) prior to December 3, 2010, and greater than 30 percent from that date.  

2.  Entitlement to an initial rating greater than 10 percent for lumbosacral strain  prior to December 3, 2010, and greater than 20 percent from that date. 

3.  Entitlement to an initial rating greater than 10 percent for postoperative residuals of a stress fracture of the right ankle.

 
REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel
INTRODUCTION

The Veteran had active service from October 1986 to July 1991 and February 1992 to June 2007. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  Prior to December 3, 2010, the Veteran's GERD was manifested primarily by acid reflux with heartburn and regurgitation that was well controlled with medication.  

2.  For the period beginning December 3, 2010, the Veteran's GERD resulted in symptoms that included frequent regurgitation with radiation of pain to the shoulders and upper back but not material weight loss, hematemesis, melena, or symptomatology productive of considerable impairment of health.  

3.  For the period prior to December 3, 2010, the Veteran's lumbosacral strain did not result in forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees or a combined range of motion of the thoracolumbar spine not greater than 120 degrees, ankylosis, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis, incapacitating episodes of intervertebral disc syndrome (IDS), or objective neurologic abnormalities. 
4.  For the period beginning December 3, 2010, the Veteran's lumbosacral strain  did not result in forward flexion of the thoracolumbar spine limited to 30 degrees or less, favorable ankylosis of the entire thoracolumbar spine, incapacitating episodes of IDS, or objective neurological abnormalities.   

5.  For the entirety of the appeal period, the Veteran's postoperative residuals of a stress fracture of the right ankle have approximated marked disability; ankylosis, malunion of the os calcis or astragalus, or an astragalectomy are not shown at any time during the appeal period. 

CONCLUSIONS OF LAW

1.  The criteria for an initial rating greater than 10 percent for GERD prior to December 3, 2010, and greater than 30 percent from that date are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.400, 4.1, 4.2, 4.7, 4.71a, Diagnostic Code (DC) 7346 (2014). 

2.  The criteria for an initial rating greater than 10 percent for lumbosacral strain  prior to December 3, 2010, and greater than 20 percent from that date are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.400, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, DC 5237 (2014). 

3.  Resolving all reasonable doubt in favor of the Veteran, the criteria for an initial 20 percent rating, but no higher, for postoperative residuals of a stress fracture of the right ankle are met effective July 1, 2007.  38 U.S.C.A. §§ 1155, 5107 (West 2014; 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, DC 5271 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper VCAA notice must inform the claimant of any information and evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits.  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The appeal regarding the propriety of the ratings for the disabilities at issue is based on the Veteran's disagreement with the initial ratings assigned pursuant to the original grants of service connection for these disabilities.  VA's General Counsel has held that no VCAA notice is required for such downstream issues. VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In this case, service connection for GERD, lumbosacral strain, and postoperative residuals of a stress fracture of the right ankle was granted, and initial ratings assigned for these disabilities, by the August 2008 rating decision on appeal.  Therefore, as the Veteran has appealed with respect to the initially assigned ratings for GERD, lumbosacral strain, and postoperative residuals of a stress fracture of the right ankle, no additional 38 U.S.C.A. § 5103(a) notice is required with respect to these issues because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).	

Relevant to the duty to assist, the Veteran's service treatment records (STRs); private treatment reports; and reports from VA examinations conducted in May 2008, December 2010, and December 2013 have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  Moreover, the Board finds examination reports to  be e adequate to evaluate the Veteran's service-connected disabilities at issues as they reflect interviews with the Veteran, review of the record, and full physical examinations that address the relevant rating criteria.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination addressing each claim on appeal has been met.  

In making the above determination with respect to the adequacy of the VA examinations, the undersigned has considered the contentions of the Veteran's representative in his October 2014 brief that the December 2010 and December 2013 VA examinations were inadequate, to include due to a failure to consider the potential additional loss of functioning due to flare-ups or to acknowledge all relevant symptomatology.  As will be explained in more detail below, the reports from these examinations do reflect a discussion of complaints of flare-ups and the impact of the majority of, if not all, the relevant symptomatology.  Also as set forth in more detail below, it was due to the Veteran's reluctance or inability to perform such testing that range of motion testing and other studies could not be accomplished in conjunction with the December 2013 VA examination of the right ankle.  This fact notwithstanding, as the determination below will find that the criteria for the maximum assignable schedular rating based on limitation of motion of the ankle are met, no prejudice accrues to the Veteran as a result of proceeding with the adjudication below without further examination.  

For the reasons enumerated above, the Board finds that VA has satisfied fully the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claims.

Higher Initial Rating Claims

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Ratings Schedule) found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  All benefit of the doubt will be resolved in the appellant's favor.  38 C.F.R. 
§ 4.3.  See also 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990);  

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating an appellant's service-connected disabilities.  38 C.F.R. § 4.14. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007);  Fenderson v. West, 12 Vet. App. 119, 126 (1999).


GERD

The Veteran's service connected GERD is rated under 38 C.F.R. § 4.114, DCs 7399-7346, which represents an unlisted disability of the digestive system rated by analogy to DC 7346 for a hiatal hernia.  38 C.F.R. § 4.27 (2014). 

Under DC 7346, a 10 percent rating is warranted for disability manifested by two or more of the symptoms for the 30 percent evaluation for hiatal hernia of less severity.  A 30 percent rating is contemplated for persistently recurrent epigastric distress with dysphagia (difficulty swallowing), pyrosis (heartburn), and regurgitation, accompanied by substernal or arm or shoulder pain, causing considerable impairment of health.  The maximum 60 percent rating is warranted for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  38 C.F.R. § 4.114, DC 7346.

At a May 2008 VA general medical examination, the in-service diagnosis of GERD was discussed.  The Veteran stated that symptoms of his condition, including heartburn and regurgitation, were well controlled at that time with Prevacid, and that he had also changed his lifestyle to avoid eating food that are high in acid.  He denied  any abdominal pain, nausea, vomiting, fever, chills, or abnormal stools.  The Veteran also denied any gain or loss of weight in the prior 12 months.  Following the examination, the diagnosis was mild GERD.  

At a December 2010 VA examination, symptoms of GERD were said by the Veteran to include a burning sensation and trouble swallowing while eating and frequent regurgitation with radiation of pain to the shoulders and upper back.  It was noted that the condition had become progressively worse, and weekly nausea, less than weekly episodes of vomiting, and dysphagia that occurred "[m]ost of the time" were described.  Pyrosis was said to occur several times a day but the Veteran denied a history of hematemesis or melena.  The Veteran was reported to need to sleep sitting up to prevent regurgitation from GERD.

The physical examination in December 2010 resulted in a finding that the Veteran was in good health overall with no signs of anemia, significant weight loss, or malnutrition.  The Veteran was said to be working full time and to have lost two weeks of work in the previous year due to back pain and not GERD.  However, the examiners noted that GERD resulted in significant occupational effects and severe effects on usual daily activities such as the ability to exercise or engage in sports or recreation.  

The reports from a December 2013 VA examination to evaluate the Veteran's GERD noted that this condition was stable to treatment (Nexium twice daily) with a good prognosis.  Pain was described as "2" on a scale from 1 to 10 and the Veteran did not report flare-ups.  Symptoms of GERD were said at this examination to include dysphagia pyrosis, reflux, substernal arm/shoulder pain, and anemia.  Transient nausea and vomiting (2 times a year) averaging less than one day in duration were also reported.  The physical examination was essentially normal, with the Veteran observed to have been in no acute distress and to weigh 216 pounds (at a height of 5 feet and 11 inches.)  The examiner stated that the condition at issue did not impact the Veteran's ability work.  

Review of the private treatment reports of record, dated through October 2013, do not reflect findings that differ in any significant degree from the VA examination findings set forth above as relevant to the applicable rating criteria.  

The initial 10 percent rating (assigned from the day after separation from service, July 1, 2007) for GERD was increased to 30 percent effective from December 3, 2010, by a March 2014 rating decision; as such, the first matter for consideration with respect to this issue is whether a rating greater than 10 percent for GERD may be assigned prior to December 3, 2010.  AB v. Brown, 6 Vet. App. 35 (1993).  Such a rating would require that GERD be shown to have resulted in persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, causing considerable impairment of health prior to December 3, 2010.  38 C.F.R. §§ 3.400, 4.114, DC 7346.  

Review of the record reveal that the 30 percent rating was assigned effective from the date of the December 3, 2010, VA examination.  The findings shown at this examination-in particular as relevant to the applicable criteria - regurgitation that was accompanied by pain radiating to the shoulders and symptoms of GERD that were described as resulting in significant occupational effects and some severe effects on usual daily activities simply were not demonstrated prior to December 3, 2010.  In this regard, the Veteran's GERD symptoms were said to be well controlled at the May 2008 VA general medical examination.  A September 2009 private treatment report describing the symptoms of GERD indicated that there was no obvious dysphagia, odynophagia, nausea, or vomiting.  There were no complaints at that time of regurgitation that was accompanied by substernal pain or pain to the arms or shoulders.   As such, the criteria for a schedular rating greater than 10 percent for GERD prior to December 3, 2010, are not met.  38 C.F.R. §§ 3.400, 4.114, DC 7346.

As for entitlement to a rating greater than 30 percent for GERD for the period beginning December 3, 2010, such a rating would require symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia or other symptom combinations productive of severe impairment of health.  38 C.F.R. § 4.114, DC 7346.  Such findings from the December 2013 VA examination - pain associated with GERD being only to a level of "2" on a scale from 1 to 10, episodes of nausea and vomiting occurring only 2 times a year averaging less than one day in duration, the Veteran was well-nourished, and the conclusion by the examiner that GERD was well controlled with medication and did not impact the Veteran's ability work - all weigh against a finding that the criteria for the next higher 60 percent rating are met.   

In summary, the criteria for a schedular rating greater than 10 percent for GERD prior to December 3, 2010, and greater than 30 percent from that date are not met.  38 C.F.R. § 4.114, DC 7346.


Lumbosacral Strain  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  The Court has held that VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss under 38 C.F.R. § 4.40, which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40. 

Furthermore, the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Thus, actually painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  The joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.  In Burton v. Shinseki, 25 Vet. App. 1, 5 (2011), the Court found that, when 38 C.F.R. 
§ 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis context, the Board should address its applicability. 

Degenerative arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, DC 5003.  DC 5003 provides that when limitation of motion due to arthritis is noncompensable under the appropriate diagnostic code, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  Traumatic arthritis is rated as for degenerative arthritis.  DC 5010.  

The Veteran's service-connected degenerative disk disease of the lumbar spine is currently evaluated pursuant DC 5237 (DC 5237 provides a rating for lumbosacral or cervical strain.)  As such, the service-connected spine disability at issue is rated under the General Rating Formula for Diseases and Injuries of the Spine. 

The General Rating Formula for Diseases and Injuries of the Spine holds that for DCs 5235 to 5243, a rating of 100 percent is warranted when there is unfavorable ankylosis of the entire spine.  A 50 percent rating is warranted when there is unfavorable ankylosis of the entire thoracolumbar spine.  A 40 percent rating is warranted when forward flexion of the thoracolumbar spine is 30 degrees or less or there is favorable ankylosis of the entire thoracolumbar spine.  A 20 percent rating is warranted for lumbar spine disabilities if forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or, if the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or if the disability is manifested by muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  


The criteria also include the following provisions: 

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code. 

Note (2): For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. 

Note (4): Round each range of motion measurement to the nearest five degrees. 

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability. 

Intervertebral disc syndrome (IDS) (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating IDS Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating IDS Based on Incapacitating Episodes provides for a 60 percent rating when there are incapacitating episodes of IDS having a total duration of at least six weeks during the past 12 months.  A 40 percent rating is warranted when there are incapacitating episodes of IDS having a total duration of at least four weeks, but less than six weeks during the past 12 months.  A 20 percent rating is warranted when there are incapacitating episodes of IDS having a total duration of at least two weeks, but less than four weeks during the past 12 months.   

An incapacitating episode is defined as a period of acute signs and symptoms due to IDS that required bed rest prescribed by a physician and treatment by a physician.  An evaluation can be had either on the total duration of incapacitating episodes over the past 12 months or by combining separate evaluations of the chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities under 38 C.F.R. § 4.25, whichever method resulted in the higher evaluation.

At the May 2008 VA general medical examination, the Veteran detailed in-service injuries to his spine during physical training and as a result of a sudden stop while riding in a military vehicle.  Complaints at that time were described including constant pain in the lower back of "1 to 4" on a scale of one 1 to 10 accompanied by stiffness and some spasms to the paraspinous muscles.  He reported that the pain was increased with prolonged sitting.  The Veteran also stated that the pain was constant and he denied any flare-ups or incapacitating episodes in the prior 12 months requiring bed rest prescribed by his doctor.  He also denied any radiation of pain to his buttocks lower legs.  With respect to the effects of the spine disability on daily activities, the Veteran stated that his job did not require prolonged sitting, but that he periodically has to get up and stretch his back when he starts experiencing back pain.  He reported that he did not run or engage in any activities that required exertion to prevent the occurrence of low back pain.

Physical examination findings pertinent to the spine from the May 2008 VA general medical examination included sensory functions that were intact in the lower extremities and normal deep tendon reflexes bilaterally; a normal lumbar spine contour with normal lordosis; increased tenderness in the mid lumbosacral spine; and no spasm, redness, or swelling to the paraspinous muscles of the lumbosacral spine.  The range of motion of the lumbar spine was full, but the Veteran expressed a feeling of pain with grimacing during forward flexion, hyperextension, left lateral bending, and left lateral rotation.  Specifically referencing the decision in DeLuca, the examiner noted that the Veteran lost 10 degrees of forward flexion and 10 degrees of hyperextension after three repetitive movements, with such loss of motion said to primarily due to pain.  The straight leg raising test was negative.  X-rays of the lumbar spine revealed an impression of mild degenerative changes, and the diagnosis in pertinent part following the examination was lumbosacral strain with no current radiculopathy.

At the December 2010 VA examination, the Veteran reported a dull aching pain in his lumbar spine from swinging his legs out of bed.  The physical examination showed a normal posture; poor propulsion with guarding while walking; scoliosis but no other abnormal spinal curvatures, to include ankylosis; and a normal examination of the thoracolumbar sacrospinals.  Spasms were said to be present but it was specifically noted that spams, localized tenderness, or guarding were not severe enough to be responsible for an abnormal gait or abnormal spinal contour.  Range of motion testing of the lumbar spine revealed 35 degrees of flexion, 20 degrees of extension, 20 degrees of left and right lateral flexion; and 10 degrees of left and right lateral rotation [such motion combined to 115 degrees].  Three repetitions of motion produced pain but no additional limitations.  The sensory examination of the lower extremities was normal and muscle tone was normal without atrophy.  It was noted that there were no vertebral fractures or IDS.  As noted previously, the Veteran was reported to have worked full time and to have lost two weeks from work due to back pain, and the Veteran's low back disability was said to also affect daily activities to the extent that he had problems playing sports and lifting objects.  Routine daily activities were said to be painful.  

The Veteran described intermittent back pain localized in the lumbosacral spine at the December 2013 VA examination.  No urinary/fecal incontinence, paresthesia, or loss of motor control was reported, but the Veteran did report having spasms.  Aggravating factors were said to include bending and prolonged standing and positioning.  The Veteran described pain to a level of "5" on a scale of 1 to 10 with daily flare-ups of pain to a level of "6" that were said to impact functioning.  

Range of motion testing of the lumbar spine at the December 2013 VA examination showed forward flexion to 75 degrees with pain at 65 degrees; extension to 20 degrees with pain at 10 degrees; 25 degrees of right lateral flexion with pain at 15 degrees; 20 degrees of left lateral flexion with pain at 10 degrees; and right and left lateral rotation to 25 degrees with pain at 15 degrees.  Three repetitions of motion resulted in no additional loss of motion but was said to result in additional pain and stiffness with left lateral flexion.  The examiner noted that the Veteran did not have a muscle spasm or guarding of the thoracolumbar spine that resulted in an abnormal gait or abnormal spinal contour.  Muscle strength in the lower extremities was normal and there was no muscle atrophy.  The deep tendon reflexes were normal and active; the sensory examination of the lower extremities was normal; the straight leg raising test was negative; and there no signs or symptoms of radiculopathy.  

The December 2013 VA examination reports also specifically noted the absence of ankylosis, or any neurologic abnormalities or findings related to a thoracolumbar spine disability, such as bowel or bladder problems or pathologic reflexes.  These reports also indicate that the Veteran did not have IDS of the thoracolumbar spine.  Referencing the Mitchell decision, and noting that the claims file, STRs, and electronic [medical] records had been reviewed, the examiner indicated that there were no signs of weakness, swelling, heat, redness, instability, locking, fatigue, atrophy, laxity, or decreased endurance, and that the Veteran reported pain and stiffness in the lumbosacral spine.  The examiner remarked that no crepitation was noted and that, per DeLuca, three repetitions of lumbar motion testing resulted in pain but that she could not ascertain without speculating as to the additional loss of motion due to 'pain on use during flare-ups' 'over time' because the Veteran was not examined during a flare-up or when the joints were used repeatedly used over time.  

Review of the private treatment reports of record, dated through October 2013, do not reflect findings that differ in any significant degree from the VA examination findings set forth above as relevant to the applicable rating criteria.  

The initial 10 percent rating (assigned from the day after separation from service, July 1, 2007) for lumbosacral strain was increased to 20 percent effective from December 3, 2010, by the March 2014 rating decision.  As such, the first matter for consideration with respect to this issue is whether a rating greater than 10 percent for lumbosacral strain may be assigned prior to December 3, 2010.  Such a rating would require that lumbosacral strain be shown to have resulted in forward flexion of the thoracolumbar spine of no greater than 60 degrees, a combined range of motion of the thoracolumbar spine not greater than 120 degrees, ankylosis, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis, incapacitating episodes of IDS having a total duration of at least 2 weeks but less than 4 weeks during a 12 month period, or objective neurologic abnormalities sufficient to warrant a 20 percent rating prior to December 3, 2010.  38 C.F.R. §§ 3.400, 4.71a, DC 5237.    

As with respect to GERD, the 20 percent rating for lumbosacral strain was effective December 3, 2010.  This increase was based primarily on the fact that two of the criteria for a 20 percent rating were met at this examination; namely, less than 60 degrees of flexion (flexion at this examination was to 35 degrees) and a combined range of thoracolumbar motion of less than 120 (the combined range of motion at this examination was to 115 degrees).  As the range of lumbar spine motion was full at the May 2008 VA examination, and the loss of motion required for a 20 percent rating otherwise is not demonstrated by any evidence dated prior to December 3, 2010, a 20 percent schedular rating cannot be assigned prior to December 3, 2010, on the basis of limitation of motion.  

A 20 percent rating prior to December 3, 2010, also cannot be assigned under the Formula for Rating IDS Based on Incapacitating Episodes.  Such episodes simply are not shown by any evidence, to include that dated prior to December 3, 2010.  Nor has the Veteran contended that his service connected disability includes IDS.  As the May 2008 examination did not show disability manifested by muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis of the thoracolumbar lumbar spine, and no other clinical evidence has demonstrated such findings, a higher rating based on these manifestations also cannot be assigned prior to December 3, 2010.  Finally, neither the May 2008 examination findings nor any other clinical evidence of record have demonstrated any objective neurological disabilities associated with the service connected lumbosacral disability so as to warrant a 20 percent rating based on such manifestations prior to December 3, 2010.  Therefore, the criteria for a schedular rating greater than 10 percent for lumbosacral strain prior to December 3, 2010, are not met.  38 C.F.R. §§ 3.400, 4.71a, DC 5237.  

As for entitlement to a rating greater than 20 percent for lumbosacral strain for the period beginning December 3, 2010, such a rating would require flexion of the thoracolumbar spine to be limited to 30 degrees or less, favorable ankylosis of the entire thoracolumbar spine, incapacitating episodes of IDS having a total duration of at least 4 weeks but less than 6 weeks during a 12 month period, or objective neurological abnormalities sufficient to warrant a rating greater than 20 percent.  

As flexion at the December 2013 VA examination was well beyond 60 degrees to 75 degrees, and there is otherwise no evidence demonstrating flexion to 30 degrees or less, a schedular rating greater than 20 percent cannot be assigned.  Ankylosis and IDS were specifically said to not be present at the December 2010 and December 2013 VA examinations, and as they are otherwise not clinically demonstrated; as such, a schedular rating greater than 20 percent based on the presence of favorable ankylosis of the entire thoracolumbar spine or the required episodes of IDS also cannot be assigned.  Finally, the December 2013 VA examination showed no urinary/fecal incontinence, paresthesia, or loss of motor control, and specifically noted the absence of any neurologic abnormalities or findings related to a thoracolumbar spine disability, such as bowel or bladder problems or pathologic reflexes.  The record otherwise does not indicate that the service connected lumbosacral strain is accompanied by such findings.  A rating greater than 20 percent cannot be assigned on the basis of objective neurological abnormalities.  Therefore the criteria for a schedular rating greater than 20 percent for lumbosacral strain for the period beginning December 3, 2010, are not met.  38 C.F.R. §§ 3.400, 4.71a, DC 5237.  

With regard to giving proper consideration to the effects of pain in assigning a disability rating, as well as the provisions of 38 C.F.R. § 4.45 and the holdings in DeLuca and Mitchell, the reports from the examinations conducted above document consideration of these principles, to include repetitive (three times) motion-with pain but no decrease in motion demonstrated after such repetitive motion at the December 2010 and December 2013 VA examinations and only minimal (a loss of 10 degrees in forward flexion and 10 degrees in hyperextension) loss of motion following repetitive motion at the May 2008 VA examination.  There is no indication that increased compensation would be warranted under these principles.  

In summary, the criteria for an initial rating greater than 10 percent for lumbosacral strain prior to December 3, 2010, and greater than 20 percent from that date are not met.  38 C.F.R. § 4.71a, DC 5237.   

Right Ankle 

The Veteran's right ankle disability is rated under DC 5271, which provides for a 10 percent rating for moderate limitation of motion.  A 20 percent rating is warranted under DC 5271 for marked limitation of motion.  Full ankle motion includes dorsiflexion from 0 to 20 degrees, and plantar flexion from 0 to 45 degrees.  See 38 C.F.R. § 4.71, Plate II.

The terms "slight," "moderate," and "marked" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just," and all evidence must be evaluated in deciding rating claims.  38 C.F.R. § 4.6.

The May 2008 VA examination shows the Veteran describing a history of an in-service right ankle injury caused by stepping from an uneven surface and twisting the ankle during physical training.  He reported having to undergo surgery for the right ankle in January 2007 and current symptomatology was described as including constant pain in the right ankle on a daily basis to a level of "6" on a scale from 1 to 10.  The Veteran stated that he did not perform any exercises including jogging or running and that he has been using a brace to prevent instability.  Flare-ups of pain and dislocations were denied by the Veteran, and he said as his job was primarily sedentary in nature, he was able to perform his job despite his ankle pain.  

The physical examination of the right ankle in May 2008 revealed a surgical scar that was well nourished, well healed, nondepressed, nonadherent, nontender and nondisfiguing affecting an area less than 1 percent of the total body.  Range of motion testing showed dorsiflexion to 10 degrees and plantar flexion 40 degrees, with pain and grimacing elicited during dorsiflexion.  Inversion was to 30 degrees with pain and grimacing and eversion was to 20 degrees with no pain or grimacing.  Abduction and adduction were to 20 degrees.  Referencing the decision in DeLuca, the examiner noted that Veteran lost 10 degrees of plantar flexion after repetitive motion.  Repetitive motion produced no additional loss of plantar flexion, inversion, eversion, abduction, or adduction.  X-rays of the right ankle showed a probable old healed fracture of the inferior tip of the medial malleolus and mild soft tissue swelling inferior to the lateral malleolus.  The pertinent impression following the examination was a chronic sprained right ankle status post reconstructive surgery related to fracture.  

At a May 2010 VA examination, the Veteran described right ankle symptoms to include giving way, instability, pain, stiffness, weakness, incoordination, reduced speed of motion, locking, effusion, and inflammation.  He specifically denied episodes of dislocation or subluxation.  Weekly flare-ups of severe joint disease of a duration of 3 to 7 days were reported precipitated by pushing off, stepping down, and weight-bearing.  Limitations resulting from flare-ups were said to be include reduced motion due to pain.  The Veteran reported being able to stand for 15 to 30 minutes and walk for less than a mile.  

Upon examination in May 2010, the Veteran's right ankle condition was said to result in poor propulsion, and the findings included crepitus, effusion, tenderness, pain at rest, instability, weakness, and guarding of movement.  In describing the ankle instability, it was noted that the Veteran had a guarded gate and needed a brace.  Motion in the right ankle was to 10 degrees of dorsiflexion and 20 degrees of plantar flexion with objective evidence of pain.  Repetitive motion produced no additional pain or limitations and the reports from the examination noted that there was no ankylosis.  X-rays were stable compared to May 2008, with findings to include mild narrowing and osteophytosis of the medial joint space and mild osteophytosis of the lateral joint space.  It was noted that while the Veteran was working full-time, the Veteran's right ankle disability resulted in significant occupational effects due, in part, to pain and decreased mobility and lower extremity strength.  The examiner also stated that the right ankle disability prevented some usual daily activities, to include the ability to exercise, play sports, and engage in recreation. 

The Veteran professed being unaware that an evaluation of his right ankle would be conducted in conjunction with the December 2013 VA examination, reporting in this regard that he was told by his representative that he instead was going to be examined for his shoulders following recent surgery.  Nonetheless, he did state at that time that of all the disabilities he suffers form, the right ankle condition hurt the most.  Aggravating factors were said to be running, walking more than one fourth of a mile, or standing greater than 15 to 20 minutes.  The Veteran indicated that a right ankle brace alleviated symptoms.  Constant pain was described to a level of "9," with flare-ups of pain to a level of "10."  The examiner reported that the response to treatment had been poor but that there was a prognosis for improvement with surgical intervention.  The Veteran declined range of motion testing, but pain was noted with palpation of the right ankle.  The reports indicated that the Veteran did not currently have, or that ever had, shin splints, stress fractures, Achilles tendonitis, an Achilles tendon rupture, malunion of calcaneus (as calcis) or talus (astragalus), or an atalectomy (astragalectomy).  It was noted that the surgical scar was unchanged from prior examination.  The Veteran was said to use a hard supportive right ankle brace with Velcro closures and to be able to ambulate without the brace but not without increased pain.  

With respect to occupational employment, the examiner stated that due to an impaired gait and ability to endure prolonged standing, the right ankle disability "greatly impact[ed] [the] Veteran's career options."  It was noted that the Veteran currently had a sedentary job, but that this did not totally alleviate pain.  While surgical repair was stated to have been the Veteran's goal, no definitive date for such surgery had been confirmed.  It was noted that the testing to apply the  DeLuca criteria could not be done due to the Veteran's refusal to undergo such testing.  Referencing the Mitchell decision, and noting the claims file and electronic [medical] records had been reviewed, the examiner noted that were no signs of calcaneal calluses, lesions, or ecchymosis and that that the Veteran's gait was checked without his brace and was shown to be steady, mildly antalgic (described as mild varus), and coordinated, yet guarded with reported increased pain.  The examiner noted that during ambulation, there was decreased propulsion seen in the right lower extremity but that no audible 'clicking' or 'popping' was observed.  The pedal pulses were said to be intact and no abnormal footwear pattern was observed.  Mild edema was observed in the posterior-lateral aspect of the right ankle.  The examiner explained that the Veteran declined range of motion testing and manipulation of the feet and ankles due to anticipation of excruciating pain, and that there were positive signs of pain via facial grimacing when the Veteran entered the examination room and underwent the examination.  

The private medical evidence includes a June 2009 private treatment report in which the Veteran reported significant pain in the right ankle that made it difficult to walk or stand for long periods of time.  The physical examination at that time showed instability; a "significant" amount of talar tilt and anterior drawer; significant pain; an intact range of motion; and no crepitation or restriction.  Similar findings on return visits for private treatment in July and August 2009 are demonstrated, and magnetic resonance of the right ankle in August 2009 was said to demonstrate bony prominences and questionable loose bone fragments.  The Veteran was informed at that time that if the ankle pain continued to be bothersome, surgical intervention would be warranted.  The Veteran elected not to undergo surgery, with the examiner recommending in the alternative that the Veteran avoid excessive dorsiflexion.  

A February 2010 private X-ray of the right ankle showed no fracture dislocation but an exostoses at the tibia and talus, and surgical options were again discussed at that time.  Several visits for private treatment of the right ankle are demonstrated thereafter through January 2013, with a treatment report dated in that month  reflecting complaints of chronic right ankle instability and pain.  The Veteran also at that time described incurring sprains of the right ankle and said if he does not wear his ankle brace, the ankle will "roll."  The physical examination of the right ankle during the private January 2013 treatment demonstrated laxity and significant pain to palpation.  A large palpable mass consistent with an exostoses was also present.  Treatment options were discussed, to include an ankle arthroscopy with anterior exostectomy and debridement of the ankle joint, as well as exploration and removal of the loose body versus open resection of the loose body.  The Veteran was told to wear a boot for the next two to three weeks and return for follow-up treatment in a month.  

Applying the pertinent criteria to the facts set forth above, given the finding of a "chronic" condition in the right ankle at the May 2008 VA examination; the extensive private treatment for the right ankle shown from as early as June 2009 and the discussion in these reports of the need for surgical intervention for relief of symptoms; and the clear documentation of continuing significant ankle problems at the December 2010 and December 2013 VA examinations, the Board finds that the disability pictures more nearly approximates, for the entirety of the appeal period, "marked" right ankle disability so as to warrant a 20 percent rating under DC 5271.  As such, the Board finds that the criteria for an initial 20 percent rating for the service connected right ankle disability are met since the date of the grant of service connection for this disability, July 1, 2007.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.400, 4.3, 4.6, 4.7.  

As the highest assignable rating for limitation of motion of the ankle under DC 5271 is 20 percent, a schedular rating greater than 20 percent based on limitation of motion may not be assigned.  The 20 percent rating also contemplates the effects of pain, as well as the provisions of 38 C.F.R. § 4.45 and the holdings in DeLuca and Mitchell.  

The Board also has considered the applicability of other potentially applicable diagnostic criteria for rating the Veteran's right ankle disability but finds that no higher rating is assignable any other diagnostic code.  As there is no competent evidence of record documenting the presence of any ankylosis in the ankle or its equivalent, an increased or separate rating is not warranted under DCs 5270 or 5272.  Also, there is no competent evidence demonstrating that the service-connected disability is manifested by malunion of the os calcis or astragalus, or astragalectomy.  Therefore, DCs 5273 and 5274 are inapplicable.  See 38 C.F.R. § 4.71a.  Furthermore, the right ankle disability also has not been shown to involve any other factor warranting evaluation under any other provision of the Rating Schedule.  In this regard, the post-surgical scarring-as described in particular by the May 2008 VA examination reports (and noted to be unchanged upon subsequent examination) as being well nourished, well healed, nondepressed, nonadherent, nontender, and nondisfiguing affecting an area less than 1 percent of the total body-an increased or separate rating on the basis of scarring also is not warranted.  Esteban v. Brown, 6 Vet. App. 259 (1994); 38 C.F.R. § 4.118.  

Other Considerations

The Board further finds that staged schedular ratings for the Veteran's disabilities addressed above beyond those already assigned are not warranted as his symptomatology has remained stable throughout each time period during the appeal.

In making its determinations in this case, the Board has considered carefully the Veteran's contentions with respect to the nature of his service-connected disabilities at issue and notes that his lay testimony is competent to describe certain symptoms associated with these disabilities.  The Veteran's history and symptom reports have been considered, including as presented in the medical evidence discussed above, and have been contemplated by the disability ratings that have been assigned.  Moreover, the competent medical evidence offering detailed specific findings pertinent to the rating criteria is the most probative evidence with regard to evaluating the pertinent symptoms of the service-connected disabilities at issue.  As such, while the Board accepts the Veteran's testimony with regard to the matters he is competent to address, the Board relies upon the competent medical evidence with regard to the specialized evaluation of functional impairment, symptom severity, and details of clinical features of the service-connected conditions at issue.   

The Board also has contemplated whether the case should be referred for extra-schedular consideration for the disabilities at issue.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under  3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.  

The Board has compared the level of severity and symptomatology of the Veteran's service-connected disabilities at issue with the established criteria found in the rating schedule.  The Board finds that the disabilities at issue are fully addressed by the rating criteria under which each such disability is rated.  In this regard, the specific diagnostic criteria adequately address the whole of the Veteran's symptoms referable to the service-connected disabilities at issue and there are no additional symptoms of these disabilities.  

In this regard, a wide range of signs and symptoms are contemplated in the applicable rating criteria for the Veteran's GERD, lumbosacral strain, and residuals of a stress fracture of the right ankle  Moreover, the service-connected lumbar spine and right ankle disabilities require application of the holding in Deluca and Mitchell which require, in turn, consideration of 38 C.F.R. §§ 4.40 and 4.45.  38 C.F.R. § 4.40 requires consideration of functional loss, including the ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, pain, weakness, and atrophy.  Likewise, 38 C.F.R. § 4.45 requires consideration of, in part, incoordination, impaired ability to execute skilled movements, painful motion, swelling, deformity, disuse atrophy, instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing.  Also, 38 C.F.R. § 4.59 requires consideration of such matters as unstable or mal-aligned joints, and crepitation as well as any painful arthritic motion.  

Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology associated with the service-connected disabilities addressed above.  As such, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating for any of the service-connected disabilities addressed above is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

The Board notes that, in addition to the disabilities addressed above, the Veteran is in receipt of service connection for several other disabilities.  In Johnson v. McDonald, 762 F3.d 1362 (2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."  The Federal Circuit did not indicate whether its holding applied to all disabilities for which the Veteran was service-connected at the time of the Board decision or only to those disabilities for which the Veteran was seeking increased ratings and that the Board was adjudicating as part of its decision.  In Johnson, the Veteran was in receipt of service connection for left knee degenerative changes in addition to rheumatic heart disease and right knee degenerative changes.  The appellant argued that the Board erred in not collectively considering the collective impact of rheumatic heart disease and right knee disability, which were the only two increased rating claims that the Board was considering on the merits.  The Board had remanded the claim for an increased rating for left knee degenerative changes to the AOJ for additional development.  There was no argument before the Court or the Federal Circuit that the effect of the left knee disability should have been considered along with the other two disabilities.  Consequently, the Board finds that, consistent with its interpretation of Johnson, because the claims for higher ratings for GERD, lumbosacral strain, and residuals of a stress fracture of the right ankle are the only increased rating claims to be adjudicated at this time, those are the only disabilities that must be considered in the extra-schedular analysis.

Furthermore, the Board notes that under Johnson, a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  In this case, even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional impairment that has not been attributed to a specific, rated disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

Finally, the Board acknowledges the holding in Rice v. Shinseki, 22 Vet. App. 447 (2009) that a total rating based on individual unemployability due to service-connected disability (TDIU) claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  In this regard, the evidence of record indicates that at least as of the time of the December 2013 VA examination, the Veteran was employed, and there is nothing in the record to indicate that he is not currently working.  The occupational impact of the Veteran's GERD, lumbosacral strain, and residuals of a stress fracture of the right ankle were discussed at the VA examinations described above.  There is no indication from this discussion, or any other evidence of record, that the Veteran's service-connected GERD, lumbosacral strain, and residuals of a stress fracture of the right ankle render him unemployable.  Therefore, the issue of entitlement to a TDIU is not raised in this appeal.

In summary, the Board finds that the criteria for an initial 20 percent rating for residuals of a stress fracture of the right ankle are met for the entirety of the appeal period.  

  
ORDER

Entitlement to an initial rating greater than 10 percent for GERD prior to December 3, 2010, and greater than 30 percent from that date is denied.  

Entitlement to an initial rating greater than 10 percent for lumbosacral strain prior to December 3, 2010, and greater than 20 percent from that date is denied. 

Entitlement to an initial 20 percent rating effective July 1, 2007, for postoperative residuals of a stress fracture of the right ankle is granted, subject to the laws and regulations governing the payment of monetary awards.



____________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


